                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



DAVID LEWIS,                                              Case No. 6:18-cv-02028-AA
                                                           OPINION AND ORDER
             Plaintiff,

      v.

BAY AREA HEALTH DISTRICT, doing
Business as Bay Area Hospital, and
VICTORIA CANNON, individually,

             Defendants,


AIKEN, District Judge:

      Plaintiff, David Lewis, brings this civil rights action against defendants Bay

Area Heath District and Victoria Cannon, alleging violations of his constitution rights

related to medical care provided by defendants. Now before the Court is defendants'

Motion for a More Definite Statement or, in• the alternative, Motion to Dismiss (doc.

12) Defendants' argue that plaintiff has failed to adequately plead timely notice

under the Oregon Tort Claims Act ("OTCA'') for his state law claims. See Or. Rev.

Stat.§ 30.260 et. Seq. In response, plaintiff has filed a proposed amended complaint

Page 1 - OPINION AND ORDER
I
I
I   ,




        ("PAC") for the Court's consideration. (doc. 22) The PAC provides more specific

        information regarding plaintiffs claims, removes his state law claims, and removes

        Ms. Cannon as a named defendant. Defendants reply that they agree to the filing of

        the PAC, without waiving any objections or defenses. They also request that the

        Court enter a limited judgment formally dismissing Victoria Cannon as a defendant

        and plaintiffs state law claims.

              A party may amend its pleading only with the opposing party's written consent

        or the court's leave. Fed. R. Civ. P. 15(a)(2) The court should freely give leave when

        justice so requires. Id. As defendants do not object to the proposed amendment, the

        Court grants plaintiff leave to file an amended complaint. Plaintiff shall have 14 days

        from the date of this order in which to file his amended complaint. Accordingly, the

        Court GRANTS in part and DENIES in part defendants' motion. (doc. 12) All claims

        against defendant Victoria Cannon are dismissed as are plaintiffs state law claims.

        The Clerk shall enter a formal judgment to that effect.

        IT IS SO ORDERED.
                               V\D
              Dated this   M   day of January 2020.



                                            LCL
                                             Ann Aiken
                                     United States District Judge




        Page 2 - OPINION AND ORDER
